The opinion of the court was delivered by
Rowell, J.
The oath attached to the list of 1881 is in form like that prescribed by sec. 35, c. 83, Gen. Sts., to be used in the years of the general appraisal of real estate.
No. 78 of the Statutes of 1880, provided that real estate should be appraised and set in the list in 1881 “ai its true value in money ” on the first day of April in that year, and that all taxable property should be appraised by the listers *266at such sums as they would, appraise the same in payment of a just debt due from a solvent debtor, “ having regard to the current value of such property, and the sales thereof other than auction sales, in the locality where it is situated.” The oath contains a statement that the listers estimated the value of the real estate at such sums as they would appraise the same in payment of a just debt due from a solvent debtor, but it does not state that they appraised it at its true value in money, nor upon what basis they made their valuation, and for these omissions it is claimed that the oath is defective and the list void.
As to the omission to state that the real estate was appraised at its true value in money, it is sufficient to say that the statement contained in the oath is equivalent to that; for it is the statutory duty of appraisers, in appraising land to pay a debt, to appraise it at its true value in money. This is the view adopted in Houghton v. Hall, 47 Vt. 333. In Walker v. Burlington, 56 Vt. 131, the form of oath used was that prescribed by sec. 36, c. 83, Gen. Sts. for annual lists, and contained neither of these equivalent statements. The case does not decide that it should have contained both.
As to the other omission complained of, we think it was not necessary for the oath to contain it. The General Statutes required listers, in the appraisal of real estate, to have reference to the value thereof on the fust day of April of the year of their appraisal, and the Revised Laws require substantially the same thing; but it was never thought necessary for their oath to contain a statement of compliance with this requirement, although the same reason for it exists as is urged here, namely, that without it the oath would be perfectly consistent with the theory that their appraisal had reference to some other time. It is not the intention of the statute that the oath should embody a statement of compliance with every detail of official duty. The ordinary presumption of regularity that attaches to the official acts of *267public officers generally has some application here. Thus, a grand-list, regular on its face and properly sworn to, is presumed to be correct until the contrary appears. Wilson v. Seavey, 38 Vt. 221. This involves the presumption that the valuation relates to the time required by law. Why may it not as well involve the presumption that it was made on the basis required by law? We think it does, and that the oath is sufficient without stating the basis.
As to the personal list of 1882, the defendant objected to its admission, because the town clerk “did not himself minute the date when it was filed in his office, and because in some cases there was no sum opposite the name of the person, in others, an erasure, and in others, the entry, ‘ in suspense/ ” As to the first objection, the statute did not require the town clerk to minute the date of filing in his office. The statute required the listers to lodge it thére on or before the 25th of April, and the time of such lodgment could be shown by parol. Blodgett v. Holbrook, 39 Vt. 336, 343.
As to the second objection, it does not appear how imperfect the list was in the respects complained of, nor why the imperfections existed, nor that the listers were in fault in not making it more perfect; and we must assume therefore that they acted in good faith in the matter, and the defendant has not been injured, for as to him, no complaint is made but that his personal list was complete. Now, without deciding whether the personal list is essential to the validity of the grand-list or not, or if it is, what im.perfections therein will invalidate the grand-list, the case is one for the application of the doctrine laid down in Wilson v. Wheeler, 55 Vt. 446. There the listers did not comply with the law in the ascertainment and appraisal of property, and they neglected to set in the list $500 in money that should have been set to a ratable inhabitant; but it was held that the grand-list was not thereby invalidated as a basis of taxation; and the court said that it had always upheld the validity of lists when made in good faith and the errors *268complained of were the result of mistake in judgment of town officers; and that to require of listers a strict and technical compliance with all the requirements of the law in making lists, would invalidate most of the lists in the State and render it impracticable, if not impossible, to make lists on which taxes could be collected. We re-affirm this doctrine. It is salutary in the highest degree.
We have been cited to no statute, and we think there is none now, requiring school district collectors to be sworn. The court held in Houston v. Russell, 52 Vt. 110, that such -a collector, appointed by the selectmen to fill a vacancy, must be sworn; but the case was put solely on the statute then in force, and not at all on the constitutional provision requiring every officer, whether judicial, executive, or military, in authority under this State, before he enters upon the execution of his office, to take and subscribe the oath of office. It is contended that a school district collector comes within this provision, and that he must take and subscribe the oath of office. But the course of legislation and judicial decision on this subject shows that this provision has never been regarded as applying to town and school-district officers; and we understand the general practice to have been, not to require such officers to be sworn, in the absence of any statute making it necessary. They are not regarded as in authority under this State, within the meaning of the Constitution, but rather as in authority under their respective municipalities. The Legislature has from time to time enacted that certain town and,school-district officers should take the official oath; from which the implication arises that without such legislation the oath was thought not to he required. And sec. 14 of the Revised Laws seems to imply that this constitutional provision is not universal in its application; for it enacts that the word “ sworn,” when applied to public officers required by the Constitution to be sworn, shall refer to those oaths; and when applied to other officers, it shall mean sworn to the faithful discharge of *269the duties of their offices before a person authorized to administer oaths.
But we regard this question as settled by the decisions of this court. In Lemington v. Blodgett, 37 Vt. 210, it was expressly held, there being no statute requiring it, that selectmen need not be sworn. In Day v. Peasley, 54 Vt. 310, the same thing was held, although the contrary contention was based upon the Constitution, as shown by the brief of plaintiff’s counsel. Of course, it cannot be contended that school-district collectors come within the Constitution if selectmen do not.
We do not think the plaintiff’s notice to defendant was sufficiently definite as to the time when he would be at home to receive his tax; but we do 'think there was sufficient evidence of an absolute refusal to pay to entitle the plaintiff to go to the jury on that question, and to warrant the jury in finding that the defendant meant by what he said that he would not pay at all.
Stoddard’s testimony was properly excluded.
The tax is said to be illegal, because it includes an assessment for repairs, neither authorized to be made nor voted to be paid for. Whether the repairs were authorized or not is not material, for if they were, a tax could not be assessed therefor unless voted, because, as said in Rowell v. Horton, 57 Vt. 31, a vote of the district'is the only authority for assessing a tax, and a tax assessed without a vote or beyond a vote is void; and here was no vote to raise a tax to pay for repairs, but only for “the expense of said schools.” But the case shows that $210.72 of public money were paid into the treasury in March, 1882, and that these repairs, $165, were paid for on April 22, 1882, thus leaving an apparent balance in the treasury of $45.72. On May 22, 1882, the committee paid in $100 more, which the treasurer supposed to have been borrowed by the district that day. This would make the apparent balance in the treasury $145.72. The whole amount of the tax assessed was $434.60, *270being $43.93 less than the whole expense of the schools for the year, which was $478.53. Thus it appears that the tax and the $45.72 would pay the expense of the schools and $1.79 more. It would seem, therefore, that nothing was included in the tax for repairs, although there may have been to pay the $100, which may have been, and probably was, used by the district for some purpose; but how that was does not appear.
There was, then, evidence tending to show that the tax did not include anything for repairs or anything else but the expense of schools; and although the certificate of the committee attached to the rate-bill shows that the tax was assessed for “painting the school-house and other repairs” as well as for the “ current expenses of the schools,” yet it is not conclusive, and may be contradicted — Read v. Jamaica, 40 Vt. 629 — and the fact shown, if it be a fact, that nothing was included for repairs or for any other improper purpose, and the plaintiff had a right to go to the jury on that question.
Some discussion was had at the bar about the defendant’s right to make his defence under the general issue; but as the exceptions do not raise the question, we take no notice of it.
Veazey, J., did not sit.
Judgment reversed and cause remanded.